Exhibit 10.8

DELL TECHNOLOGIES INC.

2013 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED AS OF DECEMBER 28, 2018)

 

1.

Purpose of the Plan.

The purpose of this Dell Technologies Inc. 2013 Stock Incentive Plan (as it may
be amended and restated from time to time, the “Plan”), is to aid Dell
Technologies Inc., a Delaware corporation formerly known as Denali Holding Inc.
(the “Company”), and its Affiliates in recruiting and retaining employees,
directors and other service providers of outstanding ability and to motivate
such persons to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting or selling of Stock
Awards. The Company expects that it will benefit from aligning the interests of
such persons with those of the Company and its Affiliates by providing them with
equity-based awards with respect to shares of Class C Common Stock.

 

2.

Definitions. For purposes of the Plan, the following capitalized terms shall
have their respective meanings set forth below:

(a)    “Affiliate” shall have the meaning given to such term in the Management
Stockholders Agreement.

(b)    “Applicable Law” shall mean the legal requirements relating to the
administration of an equity compensation plan under applicable U.S. federal and
state corporate and securities laws, the Code, any stock exchange rules or
regulations, and the applicable laws of any other country or jurisdiction, as
such laws, rules, regulations and requirements shall be in place from time to
time.

(c)    “Board” shall mean the Board of Directors of the Company.

(d)    “Cause” with respect to a Participant shall mean “Cause” as defined in
the applicable Stock Award Agreement or, if “Cause” is not defined therein, the
occurrence of any of the following: (i) a violation of the Participant’s
obligations regarding confidentiality or the protection of sensitive,
confidential or proprietary information, or trade secrets, or a violation of any
other restrictive covenant by which the Participant is bound; (ii) an act or
omission by the Participant resulting in the Participant being charged with a
criminal offense which constitutes a felony or involves moral turpitude or
dishonesty; (iii) conduct by the Participant which constitutes gross neglect,
insubordination, willful misconduct, or a breach of any Code of Conduct of the
Subsidiary that employs the Participant or a fiduciary duty to the Company, any
of its Affiliates or the stockholders of the Company; or (iv) a determination by
the Company’s senior management that the Participant violated state or federal
law relating to the workplace environment, including, without limitation, laws
relating to sexual harassment or age, sex, race or other prohibited
discrimination.



--------------------------------------------------------------------------------

(e)    “Change in Control” shall mean the occurrence of any one or more of the
following events:

 

  (i)

the sale or disposition, in one or a series of related transactions, to any
Person or group (as such term is used for purposes of Section 14(d)(2) of the
Exchange Act), other than to the Sponsor Stockholders or any of their respective
Affiliates or to any Person or group in which any of the foregoing is a member,
of all or substantially all of the consolidated assets of the Company;

 

  (ii)

any Person or group (as such term is used for purposes of Section 14(d)(2) of
the Exchange Act), other than the Sponsor Stockholders or any of their
respective Affiliates or any Person or group in which any of the foregoing is a
member, is or becomes the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 50% of the total
voting power of the outstanding shares of Common Stock, excluding as a result of
any merger or consolidation that does not constitute a Change in Control
pursuant to clause (iii);

 

  (iii)

any merger or consolidation of the Company with or into any other Person, unless
the holders of the Common Stock immediately prior to such merger or
consolidation beneficially own (within the meaning of Rule 13d-3 under the
Exchange Act) a majority of the outstanding shares of the common stock (or
equivalent voting securities) of the surviving or successor entity (or the
parent entity thereof); or

 

  (iv)

prior to an IPO, the Sponsor Stockholders and their respective Affiliates cease
to have the ability to cause the election of that number of members of the Board
who would collectively have the right to vote a majority of the aggregate number
of votes represented by all of the members of the Board, and any Person or group
(as such term is used for purposes of Section 14(d)(2) of the Exchange Act),
other than the Sponsor Stockholders and their respective Affiliates or any
Person or group in which any of the foregoing is a member, beneficially owns
(within the meaning of Rule 13d-3 under the Exchange Act) outstanding voting
stock representing a greater percentage of voting power with respect to the
general election of members of the Board than the shares of outstanding voting
stock of the Sponsor Stockholders and their respective Affiliates collectively
beneficially own (within the meaning of Rule 13d-3 under the Exchange Act).

(f)     “Class C Common Stock” shall mean the Class C common stock, par value
$0.01 per share, of the Company and any class or series of Common Stock into
which the Class C Common Stock may be converted or exchanged.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto. Reference in the Plan to any section of the
Code shall be deemed to include any regulations or other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations or guidance.

(h)    “Committee” shall mean the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board to which the Board
has delegated power to act pursuant to the provisions of the Plan; provided,
that in the absence of any such committee, the term “Committee” shall mean the
Board. For the avoidance of doubt, the Board shall at all times be authorized to
act as the Committee under or pursuant to any provisions of the Plan.

 

2



--------------------------------------------------------------------------------

(i)    “Common Stock” shall mean the Class C Common Stock and any other class or
series of common stock of the Company.

(j)    “Consultant” shall mean any person engaged by the Company or any of its
Affiliates as a consultant or independent contractor to render consulting,
advisory or other services and who is compensated for such services and who may
be offered securities registrable on Form S-8 under the Securities Act, or
offered under any available exemption from Securities Act registration, as
applicable.

(k)    “Designated Foreign Subsidiaries” shall mean the Company or any of its
Affiliates that are organized under the laws of any jurisdiction or country
other than the United States of America that may be designated by the Board or
the Committee from time to time.

(l)    “Disability” shall have the meaning given to such term in the Management
Stockholders Agreement.

(m)    “Effective Date” shall mean October 29, 2013.

(n)    “Employment” shall mean (i) a Participant’s employment if the Participant
is an employee of the Company or any of its Affiliates, (ii) a Participant’s
services as a Consultant, if the Participant is a Consultant, and (iii) a
Participant’s services as a non-employee member of the Board or the board of
directors (or equivalent governing body) of any Affiliate of the Company.

(o)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(p)    “Fair Market Value” shall mean, as of any date, the value of a share of
Class C Common Stock determined as follows: (i) if there should be a public
market for the Class C Common Stock on such date, the closing price of such
share as reported on such date on the composite tape of the principal national
securities exchange on which such share is listed or admitted to trading, or if
such share is not listed or admitted on any national securities exchange, the
arithmetic mean of the per share closing bid price and per share closing asked
price on such date as quoted on any established U.S. interdealer quotation
system on which such prices are regularly quoted (a “Quotation System”), or, if
no sale of such share shall have been reported on the composite tape of any
national securities exchange or quoted on a Quotation System on such date, then
the immediately preceding date on which sales of such share has been so reported
or quoted shall be used; and (ii) if there should not be a public market for a
share of Class C Common Stock on such date, then Fair Market Value shall be the
price determined in good faith by the Board (or a committee thereof).

(q)    “GAAP” shall mean generally accepted accounting principles.

 

3



--------------------------------------------------------------------------------

(r)    “Good Reason” with respect to a Participant shall mean “Good Reason” as
defined in the applicable Stock Award Agreement or if “Good Reason” is not
defined therein and the Participant is an employee of the Company or any of its
Affiliates, “Good Reason” shall mean the occurrence of any of the following:
(i) a material reduction in the Participant’s base salary; or (ii) a change in
the Participant’s principal place of work to a location of more than fifty
(50) miles from the Participant’s principal place of work immediately prior to
such change; provided, that the Participant provides written notice to the
Company or any Affiliate employing such Participant of the existence of any such
condition within ninety (90) days of the Participant having actual knowledge of
the initial existence of such condition and the Company or any Affiliate
employing such Participant fails to remedy the condition within thirty (30) days
of receipt of such notice (the “Cure Period”). If the Good Reason condition
remains uncured following the Cure Period, in order to resign for Good Reason a
Participant must actually terminate Employment no later than thirty (30) days
following the end of such Cure Period. If a Participant is not an employee of
the Company or any of its Affiliates, Good Reason shall be inapplicable to such
Participant, unless such Participant’s Stock Award Agreement contains a
definition of Good Reason.

(s)    “Initial Director Grant” shall mean the Stock Award granted to a
Participant who is a non-employee member of the Board upon commencement of such
Participant’s initial service on the Board.

(t)    “IPO” shall have the meaning given to such term in the Management
Stockholders Agreement.

(u)    “ISO” shall mean a stock option to acquire shares of Class C Common Stock
that is intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations promulgated thereunder, as amended
from time to time.

(v)    “LTIP” or “2012 LTIP” shall mean the Dell Technologies Inc. 2012
Long-Term Incentive Plan.

(w)    “Management Stockholders Agreement” shall mean the Dell Technologies Inc.
Second Amended and Restated Management Stockholders Agreement by and among the
Company and the other parties thereto, as may be amended from time to time,
including, without limitation, any such amendment that may be made in a Stock
Award Agreement.

(x)    “Negative Discretion” shall mean the discretion authorized by the Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award.

(y)    “Option” shall mean a stock option granted pursuant to Section 6 of the
Plan.

(z)    “Option Price” shall mean the purchase price per share of an Option, as
determined pursuant to Section 6(a) of the Plan.

(aa)    “Other Stock-Based Awards” shall have the meaning given to such term in
Section 8 of the Plan.

(bb)    “Participant” shall mean a person eligible to receive a Stock Award
pursuant to Section 4 of the Plan and who actually receives a Stock Award or, if
applicable, such other Person who holds an outstanding Stock Award.

 

4



--------------------------------------------------------------------------------

(cc)    “Performance Compensation Award” shall mean any Stock Award or cash
bonus (including a cash bonus under the 2012 LTIP) designated by the Committee
as a Performance Compensation Award subject to achievement of Performance Goals
over a Performance Period specified by the Committee, pursuant to Section 9 of
the Plan.

(dd)    “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(ee)    “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(ff)    “Performance Goals” shall mean the one or more goals established by the
Committee for the Performance Period of Performance Compensation Awards, based
upon the Performance Criteria.

(gg)    “Performance Period” shall mean the one or more periods of time of not
less than twelve (12) months, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance
Compensation Award.

(hh)    “Person” shall mean an individual, any general partnership, limited
partnership, limited liability company, corporation, trust, business trust,
joint stock company, joint venture, unincorporated association, cooperative or
association or any other legal entity or organization of whatever nature, and
shall include any successor (by merger or otherwise) of such entity, or a
government or any agency or political subdivision thereof.

(ii)    “Prior Section 162(m)” shall mean Section 162(m) of the Code as in
effect prior to its amendment by the Tax Cuts and Jobs Act, P.L. 115-97,
including the regulations and guidance promulgated in respect of Section 162(m)
of the Code as in effect prior to such amendment.

(jj)    “Qualifying Director” shall mean a person who is, with respect to
actions intended to obtain an exemption from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 under the Exchange Act, a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act.

(kk)    “Section 162(m) Grandfather” shall mean the regulations or other
guidance promulgated in respect of transition rules under Section 162(m) of the
Code, as Section 162(m) of the Code is in effect from time to time on or after
the amendment and restatement of the Plan as of December 28, 2018, extending the
deductibility of Stock Awards intended to be “qualified performance-based
compensation” under Prior Section 162(m).

(ll)    “Securities Act” shall mean the Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

5



--------------------------------------------------------------------------------

(mm)    “Sponsor Stockholders” shall have the meaning given to such term in the
Management Stockholders Agreement.

(nn)    “Stock Appreciation Right” shall mean a stock appreciation right granted
pursuant to Section 7 of the Plan.

(oo)    “Stock Award” shall mean (i) an Option, Stock Appreciation Right or
Other Stock-Based Award granted (or sold) pursuant to the Plan or (ii) a
cash-denominated award, or portion thereof, under the 2012 LTIP that the
Committee determines to settle in shares of Class C Common Stock.

(pp)    “Stock Award Agreement” shall mean a written agreement between the
Company and a holder of a Stock Award, executed by the Company, evidencing the
terms and conditions of the Stock Award.

(qq)    “Sub-Plans” shall mean any sub-plan to the Plan that has been adopted by
the Board or the Committee for the purpose of permitting the offering of Stock
Awards to employees of certain Designated Foreign Subsidiaries or otherwise
outside the United States of America, with each such sub-plan designed to comply
with local laws applicable to offerings in such foreign jurisdictions. Although
any Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 4(a) and Section 5 of the Plan shall apply in
the aggregate to the Plan and any and all Sub-Plans adopted hereunder.

(rr)     “Subsidiary” shall mean with respect to any Person, any entity of which
(i) a majority of the total voting power of shares of stock or equivalent
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
members of the applicable governing body thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if no such
governing body exists at such entity, a majority of the total voting power of
shares of stock or equivalent ownership interests of the entity is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other similar business
entity if such Person or Persons shall be allocated a majority of limited
liability company, partnership, association or such other business entity gains
or losses or shall be or control the managing member or general partner of such
limited liability company, partnership, association or such other business
entity.

 

3.

Administration by Committee.

(a)    The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof, and, to the
extent required by Applicable Law, the Committee shall be composed exclusively
of members who are independent directors in accordance with the rules of any
stock exchange on which the Company’s stock is listed. To the extent the Company
deems it necessary to comply with the provisions of Rule 16b-3 promulgated under
the Exchange Act (if the Board is not acting as the Committee

 

6



--------------------------------------------------------------------------------

under the Plan), it is intended that each member shall, at the time such member
takes any action with respect to a Stock Award under the Plan that is intended
to qualify for the exemptions provided by Rule 16b-3 promulgated under the
Exchange Act, be a Qualifying Director. However, the fact that a Committee
member shall fail to qualify as a Qualifying Director shall not invalidate any
Stock Award granted by the Committee that is otherwise validly granted under the
Plan.

(b)    Stock Awards may, in the discretion of the Committee, be made under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by any entity acquired by the Company or with which the Company
combines. The number of shares of Class C Common Stock underlying such
substitute awards shall be counted against the aggregate number of such shares
available for Stock Awards under the Plan.

(c)    Subject to the terms of the Plan and each Stock Award Agreement, the
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, without limitation, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Stock Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions).

(d)    The Committee may delegate the authority to grant Stock Awards under the
Plan to any employee or group of employees of the Company or an Affiliate;
provided, that such delegation and grants are consistent with Applicable Law and
guidelines established by the Board from time to time; and, provided, further,
that the Committee may not delegate authority hereunder to (i) make awards to
directors of the Company, (ii) make awards to employees who are officers of the
Company or who are delegated authority to make awards under this Section 3(d),
or (iii) interpret the Plan, any award or any Stock Award Agreement.

 

4.

Shares Subject to the Plan and Participation.

(a)    Available Shares. Subject to Section 10 of the Plan, the total number of
shares of Class C Common Stock which may be issued under the Plan is 75,500,000
(the “Absolute Share Limit”). The maximum number of shares for which ISOs may be
granted under the Plan is 75,000,000. The shares of Class C Common Stock may
consist, in whole or in part, of authorized and unissued shares, shares held in
the treasury of the Company, shares purchased on the open market or by private
purchase or a combination of the foregoing. The issuance of shares or the
payment of cash upon the exercise of a Stock Award or in consideration of the
cancellation or termination of a Stock Award shall reduce the total number of
shares of Class C Common Stock available under the Plan. Shares of Class C
Common Stock which are subject to Stock Awards which terminate or lapse without
the payment of consideration may be granted again under the Plan, unless
prohibited by Applicable Law.

 

7



--------------------------------------------------------------------------------

(b)    Participation. Employees, Consultants, non-employee directors and other
service providers of the Company and its Affiliates shall be eligible to be
selected to receive Stock Awards under the Plan; provided, that ISOs may only be
granted to employees of the Company or any subsidiary corporation, as defined in
Section 424(f) of the Code, of the Company.

 

5.

General Limitations.

(a)    Tenth Anniversary. No Stock Award may be granted under the Plan after the
tenth anniversary of the Effective Date, but Stock Awards theretofore granted
may extend beyond such date.

(b)    Stock Award Limitations for Participants who are not Non-Employee Members
of the Board.

 

  (i)

Subject to Section 10 of the Plan, grants of Options or Stock Appreciation
Rights under the Plan in respect of no more than (A) 10,000,000 shares of
Class C Common Stock may be made to any individual Participant who is not a
non-employee member of the Board during any single fiscal year of the Company
(for this purpose, if a Stock Appreciation Right is granted in tandem with an
Option (such that the Stock Appreciation Right expires with respect to the
number of shares for which the Option is exercised), only the shares of the same
class of stock underlying the Option shall count against each limitation);

 

  (ii)

Subject to Section 10 of the Plan, no more than (A) 3,000,000 shares of Class C
Common Stock may be issued in respect of Performance Compensation Awards
denominated in such shares granted pursuant to Section 9 of the Plan to any
individual Participant who is not a non-employee member of the Board for a
single fiscal year of the Company during a Performance Period (or with respect
to each single fiscal year in the event a Performance Period extends beyond a
single fiscal year), or in the event such share-denominated Performance
Compensation Award is paid in cash, other securities, other Stock Awards or
other property, no more than the Fair Market Value of such shares on the last
day of the Performance Period to which such Stock Award relates;

 

  (iii)

The maximum amount that may be paid to any individual Participant who is not a
non-employee member of the Board for a single fiscal year of the Company during
a Performance Period (or with respect to each single fiscal year in the event a
Performance Period extends beyond a single fiscal year) pursuant to a
Performance Compensation Award denominated in cash (described in Section 9(a) of
the Plan) shall not exceed 0.5% of the Company’s aggregate consolidated
operating income in the fiscal year immediately preceding the date such
Performance Compensation Award is granted.

(c)    Stock Award Limitations for Participants who are Non-Employee Members of
the Board. Except for the Initial Director Grant, subject to Section 10 of the
Plan, the maximum number of shares of Class C Common Stock subject to Stock
Awards granted during a single

 

8



--------------------------------------------------------------------------------

fiscal year of the Company to any non-employee member of the Board, taken
together with any cash fees paid to such non-employee member of the Board during
the fiscal year, shall not, in each case, exceed $1,000,000 in total value
(calculating the value of any such Stock Awards based on the grant date fair
value of such Stock Awards for financial reporting purposes and excluding, for
this purpose, the value of any dividend equivalent payments paid pursuant to any
Stock Award granted in a previous fiscal year).

 

6.

Terms and Conditions of Options.

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or ISOs for federal income tax purposes, as evidenced by the
related Stock Award Agreements, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine.

(a)    Option Price. The Option Price per share shall be determined by the
Committee, but, in the case of an Option over Class C Common Stock, shall not be
less than 100% of the Fair Market Value of a share of Class C Common Stock on
the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 3 of the
Plan).

(b)    Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten
(10) years after the date it is granted.

(c)    Exercise of Options. Except as otherwise provided in the Plan or in the
applicable Stock Award Agreement, an Option may be exercised for all, or from
time to time any part, of the shares of Class C Common Stock for which it is
then exercisable. For purposes of this Section 6, the exercise date of an Option
shall be the latest of (i) the date a notice of exercise is received by the
Company, (ii) the date payment is received by the Company pursuant to clause
(A) or (B) of the following sentence, and (iii) the date on which any condition
imposed by the Committee that is consistent with the terms of the Plan and the
applicable Stock Award Agreement is satisfied. The purchase price for the shares
of Class C Common Stock to which an Option is exercised shall be paid to the
Company as designated by the Committee or as specified in the applicable Stock
Award Agreement, pursuant to one or more of the following methods: (A) in cash
or its equivalent (e.g., by personal check or wire transfer); or (B) in each
case to the extent explicitly permitted by the Committee in the applicable Stock
Award Agreement or otherwise: (1) in shares of Class C Common Stock having a
Fair Market Value equal to the aggregate Option Price for the shares being
purchased and satisfying such other reasonable requirements as may be imposed by
the Committee; provided, that such shares have been held by the Participant for
no less than six (6) months (or such other period as established from time to
time by the Committee in order to avoid adverse accounting treatment applying
GAAP), (2) partly in cash and partly in such shares, (3) if the Class C Common
Stock is registered under the Exchange Act and traded on a national securities
exchange, through the delivery of irrevocable instructions to a broker to sell
such shares obtained upon the exercise of such Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the shares being purchased, (4) by delivering (on a form
prescribed by the Company) a full-recourse promissory note, or (5) through net
settlement in shares of Class C Common Stock. No Participant shall have any
rights to dividends or other rights of a stockholder with respect to shares
subject to an Option until the Participant has given written

 

9



--------------------------------------------------------------------------------

notice of exercise of the Option, paid in full for such shares and, if
applicable, has satisfied any other reasonable conditions imposed by the
Committee pursuant to the Plan. No fractional shares of Class C Common Stock
will be issued upon exercise of an Option, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of shares will be
rounded downward to the next whole share. Notwithstanding the foregoing, the
Committee may, in its sole discretion, elect at any time to pay cash or part
cash and part shares of Class C Common Stock in lieu of issuing only shares in
respect of such exercise. If a cash payment is made in lieu of issuing any
shares in respect of the exercise of an Option, the amount of such payment shall
be equal to the product of the number of shares for which a cash payment is
being made multiplied by excess of the Fair Market Value per share of Class C
Common Stock as of the date of exercise over the Option Price.

(d)    ISOs. The Committee may grant Options exercisable for Class C Common
Stock under the Plan that are intended to be ISOs. Such ISOs shall comply with
the requirements of Section 422 of the Code (or any successor section thereto).
No ISO may be granted to any Participant who, at the time of such grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or of any Subsidiary, unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of the applicable share on the date the ISO
is granted and (ii) the date on which such ISO terminates is a date not later
than the day preceding the fifth anniversary of the date on which the ISO is
granted. Any Participant who disposes of shares acquired upon the exercise of an
ISO either (i) within two (2) years after the date of grant of such ISO or
(ii) within one (1) year after the transfer of such shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition. All Options granted under the Plan are intended to be
nonqualified stock options, unless the applicable Stock Award Agreement
expressly states that the Option is intended to be an ISO. If an Option is
intended to be an ISO, and if for any reason such Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a nonqualified stock option
granted under the Plan; provided, that such Option (or portion thereof)
otherwise complies with the Plan’s requirements relating to nonqualified stock
options. In no event shall any member of the Committee, the Company or any of
its Affiliates (or their respective employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of an
Option to qualify for any reason as an ISO.

(e)    Attestation. Wherever in the Plan or any Stock Award Agreement a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering shares of Class C Common
Stock, the Participant may, subject to procedures satisfactory to the Committee,
satisfy such delivery requirement by presenting proof of beneficial ownership of
such shares, in which case the Company shall treat the Option as exercised
without further payment and/or shall withhold such number of shares from the
shares acquired by the exercise of the Option, as appropriate.

(f)    Compliance With Laws, Etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner in which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other Applicable Law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.

 

10



--------------------------------------------------------------------------------

7.

Terms and Conditions of Stock Appreciation Rights.

(a)    Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same class of shares as is covered by the
related Option and the same number of shares of Class C Common Stock covered by
such Option (or such lesser number of shares as the Committee may determine),
and (C) shall be subject to the same terms and conditions as such Option except
for such additional limitations as are contemplated by this Section 7 (or such
additional limitations as may be included in the applicable Stock Award
Agreement).

(b)    Terms. The exercise price per share of a Stock Appreciation Right shall
be an amount determined by the Committee but in no event shall such amount be
less than the Fair Market Value of a share of Class C Common Stock covered by
the Stock Appreciation Right on the date the Stock Appreciation Right is granted
(other than in the case of Stock Appreciation Rights granted in substitution of
previously granted awards, as described in Section 3 of the Plan); provided,
that in the case of a Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, the exercise price may not be less than the Option
Price of the related Option. Each Stock Appreciation Right granted independent
of an Option shall entitle a Participant upon exercise to an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
the Class C Common Stock over (B) the exercise price per share, multiplied by
(ii) the number of shares of Class C Common Stock covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one share of the Class C Common Stock over
(B) the Option Price per share, multiplied by (ii) the number of shares of
Class C Common Stock covered by the Option, or portion thereof, which is
surrendered. In addition, each Stock Appreciation Right that is granted in
conjunction with an Option or a portion thereof shall automatically terminate
upon the exercise of such Option or portion thereof, as applicable. Payment
shall be made in shares or in cash, or partly in shares and partly in cash (any
such shares valued at such Fair Market Value), all as shall be determined by the
Committee. Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of shares with respect to which the Stock Appreciation Right is being exercised.
The date a notice of exercise is received by the Company shall be the exercise
date. No fractional shares of Class C Common Stock will be issued in payment for
Stock Appreciation Rights, but instead cash will be paid for a fraction or, if
the Committee should so determine, the number of shares will be rounded downward
to the next whole share.

(c)    Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability of Stock Appreciation Rights as it may deem fit, but in
no event shall a Stock Appreciation Right be exercisable more than ten
(10) years after the date it is granted.

 

11



--------------------------------------------------------------------------------

8.

Other Stock-Based Awards.

The Committee, in its sole discretion, may grant or sell Stock Awards of shares
of Class C Common Stock, Stock Awards of restricted shares of Class C Common
Stock, and Stock Awards that are valued in whole or in part by reference to, or
are otherwise based on the Fair Market Value of, shares of Class C Common Stock
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more shares of Class C Common Stock (or the equivalent cash value of such
shares), upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Stock Awards granted
under the Plan. Subject to the provisions of the Plan, the Committee shall
determine to whom and when Other Stock-Based Awards will be made; the number and
class of shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, shares or a combination of cash and shares; and all other terms and
conditions of such Other Stock-Based Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all shares so awarded
and issued shall be fully paid and non-assessable). The Committee may, in its
sole discretion, elect at any time to pay cash or part cash and part shares in
lieu of issuing any shares in respect of such Other-Stock Based Awards;
provided, that, if a cash payment is made in lieu of issuing any shares in
respect of an Other Stock-Based Award, the amount of such payment shall be equal
to the product of the number of shares for which a cash payment is being made
multiplied by the Fair Market Value per share of the Class C Common Stock
covered by the Other Stock-Based Award.

 

9.

Performance Compensation Awards.

(a)    General. In addition to Stock Awards, the Committee shall have the
authority to make an award of a cash bonus (including a cash bonus under the
2012 LTIP) to any Participant and designate such award as a Performance
Compensation Award. Any Stock Award or cash bonus award (including a cash bonus
under the 2012 LTIP) designated by the Committee as a Performance Compensation
Award shall be subject to achievement of Performance Goals over a Performance
Period, as established by the Committee in accordance with the provisions of
this Section 9.

(b)    Discretion of Committee with Respect to Performance Compensation Awards.
For Performance Compensation Awards, the Committee shall have sole discretion to
select the length of Performance Periods, the type(s) of Performance
Compensation Awards to be issued, the Performance Criteria that will be used to
establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
Within the first ninety (90) days of a Performance Period, the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c)    Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) for Performance Compensation Awards may be
based on the attainment of specific levels of performance of the Company (and/or
one or more of the Company or any of its Affiliates, divisions or operational
and/or business units, product lines, brands, business

 

12



--------------------------------------------------------------------------------

segments, administrative departments or any combination of the foregoing) and
shall be limited to the following, which may be determined in accordance with
GAAP or on a non-GAAP basis: (i) net earnings, net income (before or after
taxes) or consolidated net income; (ii) basic or diluted earnings per share
(before or after taxes); (iii) net revenue or net revenue growth; (iv) gross
revenue or gross revenue growth, gross profit or gross profit growth; (v) net
operating profit (before or after taxes); (vi) return measures (including,
without limitation, return on investment, assets, capital, employed capital,
invested capital, equity or sales); (vii) cash flow measures (including, without
limitation, operating cash flow, free cash flow or cash flow return on capital),
which may but are not required to be measured on a per share basis;
(viii) actual or adjusted earnings before or after interest, taxes, depreciation
and/or amortization (including EBIT and EBITDA); (ix) gross or net operating
margins; (x) productivity ratios; (xi) share price (including, without
limitation, growth measures and total stockholder return); (xii) expense targets
or cost reduction goals, general and administrative expense savings;
(xiii) operating efficiency; (xiv) objective measures of customer/client
satisfaction; (xv) working capital targets; (xvi) measures of economic value
added or other ‘value creation’ metrics; (xvii) enterprise value; (xviii) sales;
(xix) stockholder return; (xx) customer/client retention; (xxi) competitive
market metrics; (xxii) employee retention; (xxiii) objective measures of
personal targets, goals or completion of projects (including, without
limitation, succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations or other corporate transactions or capital-raising
transactions, expansions of specific business operations and meeting divisional
or project budgets); (xxiv) comparisons of continuing operations to other
operations; (xxv) market share; (xxvi) cost of capital, debt leverage year-end
cash position or book value; (xxvii) strategic objectives; or (xxviii) any
combination of the foregoing. Any one or more of the Performance Criteria may be
stated as a percentage of another Performance Criteria, or used on an absolute
or relative basis to measure the performance of the Company and/or one or more
of the Company and/or any of its Affiliates, or any divisions or operational
and/or business units, product lines, brands, business segments or
administrative departments of the Company and/or any of its Affiliates or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria may be compared to the performance of a selected group of
comparison companies, or a published or special index that the Committee, in its
sole discretion, deems appropriate, or as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Stock Award or cash bonus award based on the achievement of Performance
Goals pursuant to the Performance Criteria specified in this paragraph.

(d)    Modification of Performance Goal(s). In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. Unless otherwise determined by the
Committee at the time a Performance Compensation Award is granted, the Committee
may at any time specify adjustments or modifications to be made to the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) acquisitions or divestitures; (vi) any other specific, unusual or
nonrecurring events or objectively determinable category thereof; (vii) foreign
exchange gains and losses; (viii) discontinued operations and nonrecurring
charges; and (ix) a change in the Company’s fiscal year.

 

13



--------------------------------------------------------------------------------

(e)    Payment of Performance Compensation Awards.

 

  (i)

Condition to Receipt of Payment. Unless otherwise provided in the applicable
Stock Award Agreement, a Participant must be employed by the Company on the last
day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

 

  (ii)

Limitation. Unless otherwise provided in the applicable Stock Award Agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that (A) the Performance Goals for such
Performance Period are achieved, and (B) all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.

 

  (iii)

Certification. Following the completion of a Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing that amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the amount of each Participant’s Performance Compensation Award
actually payable for the Performance Period and, in so doing, unless otherwise
provided in the applicable Stock Award Agreement, may apply Negative Discretion.

 

  (iv)

Use of Negative Discretion. In determining the actual amount of an individual
Participant’s Performance Compensation Award for a Performance Period, unless
otherwise provided in the applicable Stock Award Agreement, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion. Unless otherwise provided in the applicable Stock Award
Agreement, the Committee shall not have the discretion to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained, or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 4 of the Plan.

(f)    Timing of Performance Compensation Award Payments. Unless otherwise
provided in the applicable Stock Award Agreement, Performance Compensation
Awards granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 9 of the Plan.

(g)    Prior Section 162(m). Notwithstanding anything to the contrary herein, no
provision of the Plan is intended to result in non-deductibility of Performance
Compensation Awards that were intended to be deductible in accordance with Prior
Section 162(m). The Company intends to avail itself of transition relief
applicable to such Stock Awards, if any, in

 

14



--------------------------------------------------------------------------------

connection with Section 162(m) of the Code (including, without limitation, in
accordance with the Section 162(m) Grandfather) to the maximum extent permitted
by regulations and other guidance promulgated to implement such transition
relief. The determination by the Company regarding whether transition relief is
available shall be made in its sole discretion.

 

10.

Adjustments upon Certain Events.

Notwithstanding any other provision in the Plan to the contrary, the following
provisions shall apply to all Stock Awards granted hereunder:

(a)    Generally. In the event of any change in the outstanding shares of the
Class C Common Stock by reason of any stock dividend, stock split, reverse stock
split, share combination, extraordinary cash dividend, reorganization,
recapitalization, merger, consolidation, stock rights offering, spin-off,
combination, transaction or exchange of such shares or other corporate exchange,
or any transaction similar to the foregoing, the Committee shall make such
substitution or adjustment, if any, as it deems to be equitable in order to
prevent the enlargement or diminution of the benefits or potential benefits
intended to be made available under the Plan (subject to Section 19 of the
Plan), as to (i) the number or kind of shares or other securities issued or
reserved for issuance pursuant to the Plan or pursuant to outstanding Stock
Awards, (ii) the Option Price or exercise price of any Stock Appreciation Right
and/or (iii) any other affected terms of such Stock Awards; provided, that, for
the avoidance of doubt, in the case of the occurrence of any of the foregoing
events that is an “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standard Codification (ASC) Section 718,
Compensation — Stock Compensation (FASB ASC 718)), the Committee shall make an
equitable adjustment to outstanding Stock Awards to reflect such event.

(b)    Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may (subject to Section 19 of the Plan and any
Participant’s rights under a Stock Award Agreement), but shall not be obligated
to, (i) accelerate, vest or cause the restrictions to lapse with respect to all
or any portion of a Stock Award, (ii) subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code and the regulations
promulgated thereunder, cancel such Stock Awards for fair value (as determined
by the Committee in its sole discretion in good faith) which, in the case of
Options and Stock Appreciation Rights, may, if so determined by the Committee,
equal the excess, if any, of value of the consideration to be paid in the Change
in Control transaction, directly or indirectly, to holders of the same number of
shares of Class C Common Stock subject to such Options or Stock Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the shares of Class C Common Stock subject to such Options or Stock
Appreciation Rights) over the aggregate Option Price of such Options or exercise
price of such Stock Appreciation Rights (it being understood that, in such
event, any Option or Stock Appreciation Right having a per share Option Price or
exercise price equal to, or in excess of, such Fair Market Value may be canceled
and terminated without any payment or consideration therefor), (iii) subject to
any limitations or reductions as may be necessary to comply with Section 409A of
the Code and the regulations promulgated thereunder, provide for the issuance of
substitute Stock Awards that will preserve the rights under, and the otherwise
applicable terms of, any affected Stock Awards previously granted hereunder as
determined by the Committee in its sole discretion in good faith, and/or
(iv) provide that for a period of at least fifteen (15) days prior to the Change
in Control, Options and Stock Appreciation Rights shall be exercisable as to all
shares subject thereto (whether or not vested) and that upon the occurrence of
the Change in Control, such Options and Stock Appreciation Rights shall
terminate and be of no further force and effect.

 

15



--------------------------------------------------------------------------------

11.

No Right to Employment or Stock Awards.

The granting of a Stock Award under the Plan shall impose no obligation on the
Company or any of its Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Company’s right or any of its Affiliates’ rights
to terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Stock Award, and there is no obligation
for uniformity of treatment of Participants, or holders or beneficiaries of
Stock Awards. The terms and conditions of Stock Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

 

12.

Successors and Assigns.

The Plan shall be binding on all successors and assigns of the Company and each
Participant, including without limitation, the estate of each such Participant
and the executor, administrator or trustee of any such estate and, if
applicable, any receiver or trustee in bankruptcy or representative of the
creditors of any such Participant.

 

13.

Nontransferability of Stock Awards.

Unless expressly permitted by the Committee in a Stock Award Agreement or
otherwise in writing, and, in each case, to the extent permitted by Applicable
Law, a Stock Award shall not be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, that this Section 13 shall not prevent transfers by will or by the
laws of descent and distribution. A Stock Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant, subject to any conditions or qualifications
imposed by the Board.

 

14.

Tax Withholding.

(a)    A Participant shall be required to pay to the Company or one or more of
its Affiliates, as applicable, an amount in cash (by check or wire transfer)
equal to the aggregate amount of any income, employment and/or other applicable
taxes that are statutorily required to be withheld in respect of a Stock Award.
Alternatively, the Company or any of its Affiliates may elect, in its sole
discretion, to satisfy this requirement by withholding such amount from any cash
compensation or other cash amounts owing to a Participant.

(b)    Without limiting the generality of Section 14(a) of the Plan, the
Committee may (but is not obligated to), in its sole discretion, in a Stock
Award Agreement or otherwise, permit or require a Participant to satisfy, all or
any portion of the minimum income, employment and/or other applicable taxes that
are statutorily required to be withheld with respect to a Stock Award by (i) the
delivery of shares of Class C Common Stock (which are not subject to any pledge
or other security interest) that have been both held by the Participant and
vested for at least six (6) months (or such other period as established from
time to time by the Committee in order to avoid

 

16



--------------------------------------------------------------------------------

adverse accounting treatment under applicable accounting standards) having an
aggregate Fair Market Value equal to such minimum statutorily required
withholding liability (or portion thereof); or (ii) having the Company withhold
from the shares of Class C Common Stock otherwise issuable or deliverable to, or
that would otherwise be retained by, the Participant upon the grant, exercise,
vesting or settlement of the Stock Award, as applicable, a number of shares of
Class C Common Stock with an aggregate Fair Market Value equal to an amount,
subject to Section 14(c) of the Plan below, not in excess of such minimum
statutorily required withholding liability (or portion thereof).

(c)    The Committee, subject to its having considered the applicable accounting
impact of any such determination, has full discretion to allow Participants to
satisfy, in whole or in part, any additional income, employment and/or other
applicable taxes payable by them with respect to a Stock Award by electing to
have the Company withhold from the shares of the Class C Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, a
Participant upon the grant, exercise, vesting or settlement of the Stock Award,
as applicable, shares of Class C Common Stock having an aggregate Fair Market
Value that is greater than the applicable minimum required statutory withholding
liability (but such withholding may in no event be in excess of the maximum
statutory withholding amount(s) in a Participant’s relevant tax jurisdictions).

 

15.

Amendments or Termination.

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the requisite
stockholders of the Company, if such action would (except as is provided in
Section 10 of the Plan) increase the total number of shares reserved for the
purposes of the Plan or, if applicable, change the maximum number of shares for
which Stock Awards may be granted to any Participant, materially modify the
requirements for participation in the Plan or otherwise require stockholder
approval under Applicable Law, or (b) without the consent of a Participant, if
such action would diminish the rights of such individual Participant under any
Stock Award theretofore granted to such Participant under the Plan; provided,
that anything to the contrary notwithstanding, the Committee may amend the Plan
in such manner as it deems necessary to cause a Stock Award to comply with the
requirements of the Code or other Applicable Laws (including, without
limitation, to avoid adverse tax consequences) or for changes in GAAP or new
accounting standards; provided, further, that such amendment shall not adversely
affect the rights or potential benefits of the Participant under the Stock
Award, unless the Participant consents thereto in writing.

 

16.

Choice of Law.

The Plan and the Stock Awards granted hereunder shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
conflicts of laws principles thereof.

 

17.

Effective Date.

The Plan was first effective as of the Effective Date. The Plan was amended and
restated effective as of September 7, 2016, and is hereby amended and restated
effective as of December 28, 2018.

 

17



--------------------------------------------------------------------------------

18.

Foreign Law.

The Committee may grant Stock Awards to eligible individuals who are foreign
nationals, who are located outside the United States or who are not compensated
from a payroll maintained in the United States, or who are otherwise subject to
(or could cause the Company to be subject to) legal or regulatory provisions of
countries or jurisdictions outside the United States on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Committee, be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures or Sub-Plans as may be
necessary or advisable to comply with such legal or regulatory provisions.

 

19.

Section 409A.

The Plan is intended to comply with the requirements of Section 409A of the Code
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A of the Code, it is intended that the Plan be
administered in all respects in accordance with Section 409A of the Code. Each
payment under any Stock Award shall be treated as a separate payment for
purposes of Section 409A of the Code. A Participant may not, directly or
indirectly, designate the calendar year of any payment to be made under any
Stock Award that is considered “nonqualified deferred compensation” within the
meaning of Section 409A of the Code. Notwithstanding any provision of the Plan
or any Stock Award Agreement to the contrary, in the event that a Participant is
a “specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable on account of a
“separation from service” within the meaning of Section 409A of the Code and
during the six-month period immediately following a Participant’s “separation
from service” within the meaning of Section 409A of the Code (“Separation from
Service”) shall instead be paid or provided on the first business day after the
date that is six months following the Participant’s Separation from Service. If
the Participant dies following the Separation from Service and prior to the
payment of any amounts delayed on account of Section 409A of the Code, such
amounts shall be paid to the personal representative of the Participant’s estate
within thirty (30) days after the date of the Participant’s death. The Company
shall use commercially reasonable efforts to implement the provisions of this
Section 19 in good faith; provided, that neither the Company, the Committee nor
any of the Company’s employees, directors or representatives shall have any
liability to any Participant with respect to this Section 19.

 

20.

Clawback / Repayment

All Stock Awards shall be subject to reduction, cancellation, forfeiture or
recoupment to the extent necessary to comply with (i) any clawback, forfeiture
or other similar policy adopted by the Board or the Committee and as in effect
from time to time, and (ii) Applicable Law. Further, to the extent that the
Participant receives any amount in excess of the amount that the Participant
should otherwise have received under the terms of the Stock Award for any reason
(including, without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.

*            *             *            *            *            *

 

18



--------------------------------------------------------------------------------

As originally adopted by the Board of Directors of Denali Holding Inc. on
October 29, 2013.

Amended and restated by the Board of Directors of Dell Technologies Inc. on
September 2, 2016, approved by the stockholders of Dell Technologies Inc. on
September 5, 2016 and effective as of September 7, 2016.

Further amended and restated by the Board of Directors of Dell Technologies Inc.
effective as of December 28, 2018.

 

19